PER CURIAM.
The sole question in this case is whether the trial court abused its discretion in refusing to vacate a default judgment and quash an order of condemnation of certain credits attached before judgment.
Appellees filed suit to recover certain insurance premiums claimed to be due. The complaint alleged under oath that appellant corporation was a nonresident of the District of Columbia, and as a result an attachment before judgment was issued naming the First National Bank of Washington as garnishee.1 The bank answered and indicated it was holding sufficient funds to satisfy the attachment. Appellant then filed motions to strike the complaint and quash the attachment, which were denied. Thereafter negotiations to reach a settlement were unsuccessful. Appellees filed a motion for a default judgment and a judgment of condemnation of the funds attached. No responsive pleading having been filed by appellant, the motion was granted. Some three months later appellant moved to quash the order of condemnation and set aside the judgment by default. The motion was denied and this appeal followed.
We have carefully examined the record and find no abuse of discretion.
Affirmed.

. Code 1961, § 16-301.